DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Min (KR-101525123 B1) in view of Rosenblood et al (US 2009/0142724).
Regarding claim 1, Min discloses a teeth whitening device (figure 1) comprising: 
a power supply unit supplying power (par 62 of translation discloses a battery in main body B which is not shown and par 32 discloses a power supply being connected via the cable C); 
a light irradiation unit (body 100) irradiating teeth whitening light by using the power (par 34-35 of translation discloses a PCB 120 with a plurality of light emitting devices 122 which would be powered by the power supply connected by the cable as recited in par 32); and 
an oral wearing unit (an oral wearable portion 300) detachably coupled to the light irradiation unit (100, par 35 discloses a component of the wearable portion 300 binding member 310 being detachably couples to an outer periphery of the body 100) via a coupling surface of each of the wearable unit and the light irradiation unit (see figure 5, where the detachable members 312 and 134 are located on contact surfaces of the two components),
the light irradiation unit (100) includes at least one magnetic force member (via fastening member 130 of the body 100 as disclosed in par 65),
Min fails to disclose the detachable connection being via magnetic force, wherein at least one magnetic force member providing the magnetic force is disposed on a coupling surface of each of the light irradiation unit and the oral wearing unit.
Rosenblood teaches a magnetic detachable connection between a light irradiation unit (frame 1030’) and an oral unit (lamp guide 1104, see par 35) which is disclosed as one of many possible reversible or permanent manners of connecting the two components (par 335). 
As set forth above, Min discloses a detachable connection between the oral wearing unit and light irradiation unit and Rosenblood discloses a plurality of known detachable connections used with a light irradiation unit and oral unit including a connection which uses a magnetic force, as such it would have been obvious to one of ordinary skill in the art before the effective filing date, to substitute the detachable connection between the oral wearing unit and light irradiation unit of Min to be via magnetic force as disclosed by Rosenblood to have the predictable results of coupling the two objects in a detachable manner. See KSR MPEP 2143
As Min discloses the inclusion of at least one magnetic force member located within the oral wearing unit and the detachably connected members being located on the contact surfaces of the oral wearing unit and light irradiation unit, it is held that it would have been obvious matter of design choice lacking in criticality, well within the skill of one or ordinary artisan, to place the at least one magnetic force member of Min within a known location of both the oral wearing unit and light irradiation unit, as set forth in Rosenblood, and the placement of the magnetic force member on a coupling surface of each of the light irradiation unit and the oral wearing unit for the purpose of removably connecting the light irradiation unit and oral wearing unit. Furthermore, absent a teaching of criticality regarding the specific placement of the magnetic force members providing an advantage, solving a stated problem or being used in a particular purpose, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to any particular arrangement. In  re Kuhle, 536 F.2d 553,555,188 USPQ 7,9 (CCPA 1975)
Regarding claim 3, Min/Rosenblood disclose the claimed invention as set forth above in claim 1, Min further discloses the oral wearing unit (300) comprises: 
a close contact member configured to closely contact gums of a user (insertion member 320 which is disclosed as being in direct contact with the teeth and gums as set forth in par 52 of translation); 
a coupling member (fastening member 310) detachably coupled to a cover of the light irradiation unit (fastening groove 134 of the fastening member 130 which s detachably connected as set forth in par 57-58 of translation); and 
a holding member disposed between the close contact member and the coupling member and configured to hold lips of the user (see par 68 of translation which discloses the patient’s lips are positioned on the upper and lower surfaces of a side wall see annotated figure 3 below).

    PNG
    media_image1.png
    346
    469
    media_image1.png
    Greyscale

Annotated figure 3
Min/Rosenblood fails to explicitly disclose at least one first magnetic force member providing the magnetic force is disposed in the coupling member.
However,  Min discloses the inclusion of at least one magnetic force member located within the oral wearing unit, it is held that it would have been obvious matter of design choice lacking in criticality, well within the skill of one or ordinary artisan, to place the at least one magnetic force member of Min within a known location of the oral wearing unit and light irradiation unit, as set forth in Rosenblood, and the placement of the first magnetic force member providing the magnetic force is disposed in the coupling member for the purpose of removably connecting the light irradiation unit and oral wearing unit. Furthermore, absent a teaching of criticality regarding the specific placement of the magnetic force members providing an advantage, solving a stated problem or being used in a particular purpose, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to any particular arrangement. In  re Kuhle, 536 F.2d 553,555,188 USPQ 7,9 (CCPA 1975).
Regarding claim 4, Min/Rosenblood disclose the claimed invention as set forth above in claim 3 but fails to explicitly disclose the at least one first magnetic force member is disposed to protrude on an exterior of the coupling member.
However,  Min discloses the inclusion of at least one magnetic force member located within the oral wearing unit, it is held that it would have been obvious matter of design choice lacking in criticality, well within the skill of one or ordinary artisan, to place the at least one magnetic force member of Min within a known location of the oral wearing unit and/or light irradiation unit, as set forth in Rosenblood, and the placement of at least one first magnetic force member is disposed to protrude on an exterior of the coupling member for the purpose of removably connecting the light irradiation unit and oral wearing unit. Furthermore, absent a teaching of criticality regarding the specific placement of the magnetic force members providing an advantage, solving a stated problem or being used in a particular purpose, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to any particular arrangement. In  re Kuhle, 536 F.2d 553,555,188 USPQ 7,9 (CCPA 1975).
Regarding claim 5, Min/Rosenblood disclose the claimed invention as set forth above in claim 4. Min further discloses at least one insertion groove (plurality of fastening grooves 134) is disposed on the cover of the light irradiation unit (body fastening member 130, see figure 4), but fails to disclose the at least one second magnetic force member
However,  Min discloses the inclusion of at least one magnetic force member located within the oral wearing unit, it is held that it would have been obvious matter of design choice lacking in criticality, well within the skill of one or ordinary artisan, to place the at least one magnetic force member of Min within a known location of the oral wearing unit and/or light irradiation unit, as set forth in Rosenblood, and the placement of the at least one second magnetic force member In  re Kuhle, 536 F.2d 553,555,188 USPQ 7,9 (CCPA 1975).
Regarding claim 6, Min further discloses the oral wearing unit (300) further comprises two bite members (clamping members 330) disposed to protrude on an exterior of the close contact member (320, see figure 3 and 4)and configured to be bitten by teeth of the user when the teeth whitening device is inserted into an oral cavity of the user n(par 76 discloses that the clamping member is interposed between the upper and lower teeth).
Regarding claim 7, Min further discloses a through-hole (ventilation holes 322) penetrating a front surface and a rear surface is disposed at a central portion of the oral wearing unit (see figure 4).
Regarding claim 8, Min further discloses at least one vent groove (oxygen inlet hole 329) is disposed on the coupling surface of the light irradiation unit and/or the oral wearing unit (see figure 4).
Regarding claim 9, Min further discloses when the light irradiation unit (100) and the oral wearing unit (300) are coupled to each other (see figures 1-3), the through-hole (315) and the vent groove (329) form a passage of an air flow depending on inhalation or exhalation of a user (see par 55-56 of translation which discloses the ventilation holes being air permeable and the inlet holes being for oxygen).
Regarding claim 10, Min further discloses the vent groove (329) is disposed at a position so as to prevent air discharged by the exhalation from moving to a body of the user (See par 55 which discloses the grooves as permeable and as such allow for passage of air as seen in figure 4 through the device away from the user).
Regarding claim 12, Min further discloses the light irradiation unit (100) comprises: a cover comprising a front cover (body front cover 110) and a rear cover (fastening member130); a light source substrate (PCB 120) having a light source (light emitting device 122) and mounted between the rear cover and the front cover (see figures 3-6); and 4Appl. No.: 15/998,723 
Reply to Office Action of Dec. 29, 2021a protection film (diffusion film 152) covering one side of the light source substrate and protecting the light source of the light source substrate (see figures 3-4).
Regarding claim 15, Min further discloses the light irradiation unit (100/A) and the power supply unit (B) are connected to each other wirelessly or by wire (wire C) and the light irradiation unit receives a turn-on control signal and the power of a light source from the power supply unit through the wireless or the wired connection (par 32 discloses a powering on and off as well as supplying power from cable C to the main Body B).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Rosenblood et al as applied to claim 8 above, and further in view of Park et al (KR-101478118-B1).
Regarding claim 11, Min/Rosenblood disclose the claimed invention as set forth above in claim 8, Min further discloses a third vent groove is disposed at the first side and a fourth vent groove is disposed at the second side of the coupling surface of the oral wearing unit (see vents 329 which are located on both sides of the oral mouth piece as seen in figure 4). Min/Rosenblood fail to disclose a first vent groove disposed at a first side and a second vent groove is disposed at a second side of the coupling surface of the light irradiation unit and when the light irradiation unit and the oral wearing unit are coupled to each other, the first and third vent grooves form a first passage and the second and fourth vent groove form a second passage of an air flow.
However, Park teaches a first vent groove disposed at a first side (coupling hole 117, see figure 6 on one side of the light treatment device 2) and a second vent groove is disposed at a second side of the coupling surface of light irradiation unit side (coupling hole 117, see figure 6 on the other side of the light treatment device 2), a third vent groove is disposed at the first side (air hole 115 which is positioned on one side of the housing in figure 6) and a fourth vent groove is disposed at the second side of the coupling surface of the oral wearing unit (air hole 115 which is positioned on the other side of the housing in figure 6) when the light irradiation unit (2) and the oral wearing unit (100) are coupled to each other, the first and third vent grooves form a first passage and the second and fourth vent groove form a second passage of an air flow (see figure 6 and page 5, par 8-10 of the translation which discloses the air hole 115 connects to the hole 117 by a connecting air passage 116) for the purpose of enabling the flow of air from inside to outside the mouth  during the treatment process (see par 8 of translation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Min/Rosenblood to further include a first vent groove disposed at a first side and a second vent groove is disposed at a second side of the coupling surface of the light irradiation unit and when the light irradiation unit and the oral wearing unit are coupled to each other, the first and third vent grooves form a first passage and the second and fourth vent groove form a second passage of an air flow as disclosed by Park for the purpose of enabling the flow of air from the mouth through the light irradiating device out of the mouth during the treatment process.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Rosenblood et al as applied to claim 1 above, and further in view of Ajika et al (US 2015/0216642).
Regarding claim 13, Min/Rosenblood disclose the claimed invention as set forth above in claim 1, Min discloses a power supply unit body (C) having a power supply module for supplying the power (see figure 1 and par 32 of translation), but fails to disclose a strap having a predetermined length and configured to be hung on a part of a body of a user.
However, Ajika teaches a power supply unit body (control unit 300) which includes a strap and can be configured to held on a part of a body of a user (par 85).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Min/Rosenblood to have a power supply unit include a strap having a predetermined length and configured to be hung on a part of a body of a user as set forth by Ajika for the purpose of allowing handsfree use of the whitening device while enabling the security of being wearable. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Rosenblood et al in view of Ajika et al as applied to claim 13 above, and further in view of Horndl et al (US 2017/0242659).
	Regarding claim 14, Min/Rosenblood/Ajika disclose the claimed invention as set forth above in claim 13, but fail to disclose a magnetic force member is disposed on at least one end of the strap, and at least one end of the strap is detachably coupled to the power supply unit body by the magnetic force of the magnetic force member disposed on the at least one end of the strap.
	However, Horndl teaches a strap (16) with magnetic force members (magnets 19) disposed on at least one of the ends of the strap (see figure 2 and par 17), and at least one end of the strap (first end 17) detachably couples to a unit body (housing 20) by the magnetic force of the magnetic force member disposed on the at least one end of the strap (par 17 which discloses the magnet 19 interacts with a metal plate of the housing 20 which enables the strap to be worn around the neck of a user when not in use). 
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Min/Rosenblood/Ajika to have a magnetic force member is disposed on at least one end of the strap, and at least one end of the strap is detachably coupled to the power supply unit body by the magnetic force of the magnetic force member disposed on the at least one end of the strap as disclosed by Horndl for the purpose of enabling the device to be worn as a necklace when not in use. 
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Rosenblood does not relate the technical solution of the present application which relates to magnetic force coupling of the light irradiation unit and the oral wearing unit by the magnetic force members disposed in said units, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present rejection, the magnetic connection provided by Rosenblood is presented as a known alternative to other mechanical connections, such as the one provided in the primary reference Min. As Rosenblood provides a connection in a similar field of endeavor, it is determined prima facia obvious to substitute the known mechanical connection with the known magnetic connection as supported above by KSR. Furthermore, absent a teaching of criticality regarding the use of the magnetic forced member being disposed on a coupling surface which provides an advantage, solving a stated problem or being used in a particular purpose, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to any particular arrangement. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772